Fourth Court of Appeals
                                San Antonio, Texas
                                      April 12, 2021

                                   No. 04-21-00015-CV

                   Eric PASANISI and Tanganyika Wildlife Safari, Ltd.,
                                     Appellants

                                            v.

     Mark VANHAM and Klineburger Vanham International Hunting Consultants, LLC.,
                                   Appellees

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-08521
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER

      Appellants’ unopposed motion for an extension of time to file their brief is GRANTED.
Appellants’ brief is due on or before April 21, 2021.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court